DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance for claims 1 and 12: none of the references either singularly or in combination teach or fairly suggest a scan system comprising: an information processing apparatus; and a scanner configured to communicate with the information processing apparatus, wherein the information processing apparatus is configured to: 
store a first execution program and a second execution program different from the first execution program each as an execution program that executes scan processing for causing the scanner to read an original and causing the information processing apparatus to receive a read result from the scanner, display a setting screen for receiving a scan setting used for the scan processing on a display, the scan setting including a first particular setting capable of being designated in a scan processing executed by the first execution program and incapable of being designated in a scan processing executed by the second execution program, and in a case 
Yamada (US 2019/0303075 A1) shows in Figures 2, 9A-B and paragraphs [0049]-[0053], [0063],  [0108]-[0110] a printer with multiple processing channels that defines how advanced the available settings are and wherein based on a print setting a channel and setting screen can be changed. Yamada do not include all the detailed combined limitations included in the claim including a scanner configured to communicate with the information processing apparatus, wherein the information processing apparatus is configured to: store a first execution program and a second execution program different from the first execution program each as an execution program that executes scan processing for causing the scanner to read an original and causing the information processing apparatus to receive a read result from the scanner, display a setting screen for receiving a scan setting used for the scan processing on a display, the scan setting including a first particular setting capable of being designated in a scan processing executed by the first execution program and incapable of being designated in a scan processing executed by the second execution program, and in a case where the first particular setting is 
Ozaki (US 2016/0072971 A1) shows in Figure 3 and 6A and paragraphs [0019] an application software capable of processing read data received from the MFP 10, a scan management program configured to manage scan operations by the MFP 10, the application capable of processing the read data received from the MFP 10 includes an application capable of interpreting scan conditions received from the MFP 10 and an application incapable of interpreting the scan conditions. Ozaki do not include all the detailed combined limitations included in the claim including a scanner configured to communicate with the information processing apparatus, wherein the information processing apparatus is configured to: store a first execution program and a second execution program different from the first execution program each as an execution program that executes scan processing for causing the scanner to read an original and causing the information processing apparatus to receive a read result from the scanner, display a setting screen for receiving a scan setting used for the scan processing on a display, the scan setting including a first particular setting capable of being designated in a scan processing executed by the 
Kishida (US 2012/0127541 A1) shows in Figures 6-8 and paragraphs [0071], [0076] scan environment button 602 and a general scan environment button 603 are displayed on the operation unit 137. The dedicated scan environment button 602 and the general scan environment button 603 are buttons for informing the user of the status information and selection status of a scan environment that can be used in the information processing apparatus selected from the scan data destination list 601. The dedicated scan environment button 602 and the general scan environment button 603 each have three display modes indicating the display status, and the processing performed when the button is pressed by the user varies depending on the status. For example, if the information processing apparatus 101 has both a dedicated scan environment and a general scan environment, both the dedicated scan environment button 602 and the general scan environment button 603 are displayed to be capable of being selected. Kishida do not include all the detailed combined limitations 
Claims 2-11 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675